Case: 18-11058      Document: 00514944387         Page: 1    Date Filed: 05/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-11058                              May 6, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

              Plaintiff-Appellee

v.

OSCAR HERNANDEZ-DAVILA,

              Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-51-1


Before JONES, HIGGINSON, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Oscar Hernandez-Davila was convicted of one count of illegal reentry
into the United States and sentenced to serve 71 months in prison and a three-
year term of supervised release. Now, he argues that the district court plainly
erred by imposing a condition of supervised release requiring that he “permit
a probation officer to visit [him] at any time at home or elsewhere and permit
confiscation of any contraband observed in plain view of the probation officer.”


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11058     Document: 00514944387      Page: 2   Date Filed: 05/06/2019


                                  No. 18-11058

      As Hernandez-Davila concedes, because the argument is raised for the
first time on appeal, review is for plain error. See United States v. Vonn,
535 U.S. 55, 58-59 (2002).     To demonstrate plain error, one must show a
forfeited error that is clear or obvious and that affects his substantial rights.
Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such a showing,
this court has the discretion to correct the error but only if it seriously affects
the fairness, integrity, or public reputation of judicial proceedings.          Id.
Hernandez-Davila has not met this standard. See United States v. Cabello,
916 F.3d 543, 544 (5th Cir. 2019).
                                                                    AFFIRMED.




                                        2